Morton, J.
When these cases were before the court at a former term, it was decided, after mature and careful consideration, that the facts, as there reported, brought them within the rule laid down in Davis v. Dudley, 4 Allen, 557, and Titus v. Northbridge, 97 Mass. 258. See Fogg v. Nahant, 98 Mass. 578. We are unable to see that the report of the evidence at the second trial presents the cases in any different aspect. It was substantially the same as at the first trial, and shows that at the time of the accident, and for some time before, the horses were beyond the control of their driver, and that this fact contributed to the accident. The ruling of the presiding judge directing verdicts for the defendants was therefore correct.

Judgments on the verdicts.